     Case 1:20-cv-01653-DAD-SKO Document 43 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13    SHERI LATRONICO, CAREY                           No. 1:20-cv-01653-NONE-SKO
      CARATINI, and BROOKE WOLF,
14    individually and on behalf of
      their minor children and all others similarly
15    situated,                                        ORDER DIRECTING CLERK TO ASSIGN A
                                                       DISTRICT JUDGE TO THIS MATTER AND
16                       Plaintiffs,                   CLOSE THE CASE
17           v.                                        (Doc. 42)
18    MEDACCESS NETWORK HEALTH
      CARE PLAN; THE MEDICAL ACCESS
19    NETWORK, LLC; RISEMED HEALTH;
      DEMARIS SERRANO; JENNIFER
20    ACOSTA; and EMMA MANZANO,
21                       Defendants.
22

23

24          On September 11, 2021, Plaintiffs filed a stipulation, signed by all parties who have

25   appeared, that this action be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

26   Federal Rules of Civil Procedure. (Doc. 42.)

27          In relevant part, Rule 41(a)(1)(A) provides as follows:
28
     Case 1:20-cv-01653-DAD-SKO Document 43 Filed 09/15/21 Page 2 of 2


 1            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for summary
 2            judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
 3

 4   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after

 5   service of an answer, by filing a written stipulation to dismiss signed by all the parties who have
     appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d
 6
     1470, 1472-73 (9th Cir. 1986).
 7

 8            Once the stipulation between the parties who have appeared is properly filed or made in

 9   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

10   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

11   dismissal is effective automatically and does not require judicial approval. Commercial Space

12   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

13   stipulation for dismissal of this case with prejudice under Rule 41(a)(1)(A)(ii) that is signed by all

14   who have made an appearance, this case has terminated.1 Fed. R. Civ. P. 41(a)(1)(A)(ii).

15            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL

16   assign a district judge to this matter and thereafter CLOSE the case.

17
     IT IS SO ORDERED.
18

19   Dated:      September 14, 2021                                          /s/ Sheila K. Oberto                          .
                                                                   UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27
     1
      Despite Plaintiffs purportedly stipulating “on behalf of . . . all others similarly situated” (see Doc. 42 at 1), there has
28   been no certification of a class in this case and, thus, the putative class members are not parties to this action.
                                                                   2
